March     5, 1975


The Honorable Alton R. Griffin                        Opinion   No.   H-   546
Criminal District Attorney
Lubbock County Courthouse                             Re: Inclusion of persons who
Lubbock,  Texas   79401                               are seventeen years of age
                                                      in the composition  of the jury
                                                      wheel.

Dear Mr.   Griffin:

        You have requested our opinion concerning whether persons on
the voter registration list of a county who are 17 years of age should be
placed on the jury wheel pursuant to article 2094, V. T. C. S.

       Article   2094 provides:

                      Between the first and fifteenth days of August
                 of each year, in each county in this State, the tax
                 collector,   sheriff,  county clerk, and district clerk
                 of the county, each in person or represented        by one
                 of his deputies,    shall meet  at the  county courthouse
                 and recon&ttte     the jury wheel, using as the sole
                 and mandatory source,       all names on the voter reg-
                 istration lists from all precincts     in the county.

        The voter registration   lists of each county are therefore the “sole
and mandatory   source” of the jury wheel, and the wheel is to be reconstituted
each year.   Shelby v. State,   479 S. W. 2d 31 (Tex. Grim. 1972); Attorney
General Opinions M-911, M-903       (1971). Article   5.10a(2), Election Code,
allows persons to register    who will be 18 years of age or older within 30
days after applying for registration.      Under ar.ticle 2133, V. T. C. S.,
persons 18 years of age or older are qualified jurors.




                                      p.   2456
.   .



        The Honorable   Alton   R.   Griffin   page 2    (H- 546)




                  Attorney General Opinion H-82 (1973) dealt with the similar situation
        of persons on the voter registration    lists who, due to age, would be
        ineligible as jurors until the effective date of article 5923b, V. T. C. S.
        We stated therein:

                        [T]he names of all registered   voters . . . should
                        be included in reconstituting  the jury wheel . . .
                        If called to serve before [they become eligible],
                        [they] should be excused from jury duty.

                This principle being equally applicable in this instance,    it is our
        opinion that persons on the voter registration  lists who are not yet 18
        years of age are to be placed on the jury wheel.     If they are called before
        they reach 18 years of age, they should be excused from jury duty.

                                           SUMMARY

                            Names of persons on the voter registration   lists
                        who are not yet 18 years of age are to be placed on
                        the jury wheel.  If they are called before they reach
                        18 years of age, they should be excused from jury
                        duty.

                                                          Very   truly yours,




                                                          Attorney   General    of Texas




        C. ROBERT HEATH,         Chairman
        Opinion Committee




                                               p. 2457